Citation Nr: 0731339	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea 
with restless legs syndrome, to include as secondary to 
service-connected specific phobia with insomnia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from February 1982 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision that 
denied service connection for obstructive sleep apnea with 
restless legs syndrome.  In March 2006, the veteran testified 
at a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's representative has argued that the veteran's 
sleep apnea began in service, or is part and parcel of the 
veteran's service-connected specific phobia with insomnia.  

The veteran's service medical records do not specifically 
show treatment for obstructive sleep apnea or restless legs 
syndrome.  Such records do show treatment for disorders such 
as performance anxiety and phase of life problems.  

Post-service treatment records show treatment for disorders 
including obstructive sleep apnea and restless legs syndrome 
as well as for psychiatric problems.  

A November 2002 psychiatric examination for the VA (performed 
by QTC Medical Services) related diagnoses including 
adjustment disorder with anxious mood.  The examiner 
commented that he believed that the veteran was currently 
experiencing some sleep problems and anxiety which he felt 
were connected to a transition from military life to civilian 
life.  The examiner stated that he felt that the veteran did 
have some insomnia which was likely due to the adjustment 
issue, but that the veteran also had recurrent episodes of 
insomnia in the past during his military career which seemed 
to be due to personal stressors at work, loss, and 
relationships during those times.  

A November 2002 general medical examination for the VA 
(performed by QTC Medical Services) indicated, as to 
diagnoses, that for the claimed condition of fatigue and a 
sleep disorder, there was no pathology to render a diagnosis.  
The diagnoses did include performance anxiety controlled with 
Inderal.  

A January 2004 psychiatric examination for the VA (performed 
by QTC Medical Services) related a diagnosis of specific 
phobia, structured-type, primary insomnia.  

A February 2004 treatment entry from the Walter Reed Army 
Medical Center noted diagnoses of psychophysiologic insomnia; 
inadequate sleep hygiene; and rule out obstructive sleep 
apnea versus upper airway resistance syndrome.  A May 2004 
polysomnogram report from such facility indicated diagnoses 
of mild obstructive sleep apnea and periodic limb movement.  
A July 2004 treatment entry related diagnoses of obstructive 
sleep apnea, periodic leg movement, and psycho-physiologic 
insomnia.  A January 2005 entry noted an assessment that 
included restless legs syndrome and mild obstructive sleep 
apnea.  

The Boards observes that the veteran has not been afforded a 
VA examination with an etiological opinion after a review of 
the entire claims folder, as to his claim for service 
connection for obstructive sleep apnea with restless legs 
syndrome, to include as secondary to service-connected 
specific phobia with insomnia.  Such should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal, or with notice concerning the 
establishment of service connection on a secondary basis.  
Thus, on remand the RO should provide corrective notice.  
        
Accordingly, the issue is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), regarding the 
issue of secondary service connection for 
sleep apnea with restless leg syndrome as 
due to service-connected specific phobia 
with insomnia.  The letter should also 
advise the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated him 
for obstructive sleep apnea or restless 
legs syndrome since January 2005.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Schedule the veteran for a VA 
examination to determine the nature of his 
claimed obstructive sleep apnea with 
restless legs syndrome and its possible 
relationship to service or service-
connected condition.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  

Based on a review claims file, examination 
of the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that the veteran's obstructive sleep apnea 
and restless legs syndrome are 
etiologically related to his period of 
service.  The examiner should also 
specifically opine as to whether the 
veteran's service-connected specific 
phobia with insomnia caused or aggravated 
(permanently worsened beyond the natural 
progression) the veteran's obstructive 
sleep apnea with restless legs syndrome, 
and if so, the extent to which it is 
aggravated.  

4.  Thereafter, review the veteran's claim 
for service connection for obstructive 
sleep apnea with restless legs syndrome, 
to include as secondary to service-
connected specific phobia with insomnia.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



